FILED
                             NOT FOR PUBLICATION                                  JAN 09 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


STEVEN A. GERTSCH,                               No. 13-35872

                Plaintiff - Appellant,           D.C. No. 2:12-cv-00554-TOR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Thomas O. Rice, District Judge, Presiding

                            Submitted November 3, 2014 **

Before:        Leavy, Graber, and W. Fletcher, Circuit Judges.

       Steven A. Gertsch appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s unopposed
motion to submit this case on the briefs is granted.
Security Act. Gertsch contends that the ALJ erred by rejecting the opinions of his

physicians Drs. Moullet and Gray to the extent that their opinions were based on

his subjective complaints. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

affirm.

      The ALJ rejected Gertsch’s subjective complaints as not credible, a finding

that Gertsch does not challenge on appeal and has therefore waived. See Avenetti

v. Barnhart, 456 F.3d 1122, 1125 (9th Cir. 2006). Accordingly, the ALJ did not

err in giving limited weight to the opinions of Drs. Moullet and Gray, to the extent

that those opinions rested on Gertsch’s discredited subjective complaints. See

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (stating that an ALJ

may reject a treating physician’s opinion where it relies largely on a claimant’s

discredited self-reports, rather than on objective clinical evidence).

      Substantial evidence also supports the ALJ’s determination that numerous

factual inconsistencies in the record and the lack of objective medical findings

undermine Gertsch’s credibility and his physicians’ opinions that he was disabled.

See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004)

(explaining that an ALJ may discredit physician opinions that are conclusory, brief,

and unsupported by objective medical findings).

      AFFIRMED.


                                           2